UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4259


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARLO WHITEOAK ROMANO, a/k/a Lo,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:08-cr-00059-IMK-JSK-1)


Submitted:   April 15, 2010                     Decided:   May 10, 2010


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lance E. Rollo, Morgantown, West Virginia, for Appellant. Betsy
C. Jividen, Acting United States Attorney, Andrew R. Cogar,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Arlo     Whiteoak        Romano       appeals    the   district       court’s

decision to assess a two-level sentencing enhancement pursuant

to    U.S. Sentencing Guidelines Manual § 3B1.1(c) (2009), based

on    Romano’s     status      as    an   organizer,         leader,      manager,       or

supervisor of a drug conspiracy.                   We have reviewed the record

and   conclude     that       the   evidence        of     Romano’s    role      in    the

conspiracy, including supplying drugs to street level dealers,

recruiting at least one person into the conspiracy, and managing

a substantial amount of drugs and money, supported application

of the enhancement.            USSG § 3B1.1(c) & comment.                 (nn. 2, 4).

Accordingly,      we    affirm      the   district       court’s      judgment.         We

dispense    with       oral    argument      because       the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                             2